ALLOWANCE
Response to Amendment
Applicant's amendment filed on 4/6/2021 has been entered.  Claims 1, 3, 4, 8-10, 12-22, 26 and 27 have been amended.  Claims 1, 3, 4, 6-10, 12-23, 26 and 27 are still pending in this application, with claim 1 being independent.  In consideration of the amendments to the claims, previous interpretation under 112(f) has been rendered moot and the previous claim objection to claim 10 has been withdrawn.
Allowable Subject Matter
Claims 1, 3, 4, 6-10, 12-23, 26 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record in light of Applicant’s amendment and Remarks dated 4/6/2021, fails to disclose or render obvious in particular: a device for suspension of a lamp in a vehicle comprising at least one guide rail configured to guide the lamp to move relative to the vehicle from a first position to a second position of differing orientation, at least one energy absorber configured to counteract movement of the lamp from the first position to the second position, the movement including translation of the lamp inwardly relative to the vehicle in a movement direction having a first movement direction component parallel with an the-X-axis, movement in the movement direction counteracted by the at least one energy absorber, and pivoting of the lamp about a pivot axis transverse both the X-axis and an Z-axis, the pivot axis translating in at least the first movement direction component with the translation of the lamp, and the pivoting counteracted by the at least one said-energy absorber, and the at least one guide rail is further configured to guide the lamp with a second movement direction component parallel with the Z-axis as called for in the claimed combination of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896